Gordon McCloud, J.
¶30 (dissenting) — “[T]he Sixth Amendment right to counsel of choice . . . commands, not that a trial be fair, but that a particular guarantee of fairness be provided—to wit, that the accused be defended by the counsel he believes to be best.” United States v. Gonzalez-Lopez, 548 U.S. 140, 146, 126 S. Ct. 2557, 165 L. Ed. 2d 409 (2006); U.S. Const. amend. VI. This right to retain counsel of choice is distinct from the Sixth Amendment right to effective assistance of counsel:
Deprivation of the right [to retain counsel of choice] is “complete” when the defendant is erroneously prevented from being represented by the lawyer he wants, regardless of the quality of the representation he received. To argue otherwise is to confuse the right to counsel of choice—which is the right to a particular lawyer regardless of comparative effectiveness—with the right to effective counsel—which imposes a baseline requirement of competence on whatever lawyer is chosen or appointed.
Gonzalez-Lopez, 548 U.S. at 148. The majority conflates these two rights by upholding the trial court’s decision to deny counsel of choice based largely on its impression of the quality of the public defender’s representation and by adopting a list of factors that permits trial courts to consider this in the future. Because I agree with the United States Supreme Court that the constitutional right to coun*673sel of choice applies separately from and in addition to the right to effective assistance of counsel, I respectfully dissent.
ANALYSIS
¶31 The Sixth Amendment to the United States Constitution guarantees the right to retained counsel of choice. In fact, the Supreme Court originally understood the Sixth Amendment right to counsel of choice as a guaranty of the right to retain counsel, rather than a right to gain appointed counsel. See generally Bute v. Illinois, 333 U.S. 640, 660-66, 68 S. Ct. 763, 92 L. Ed. 986 (1948); Betts v. Brady, 316 U.S. 455, 468, 62 S. Ct. 1252, 86 L. Ed. 1595 (1942), overruled on other grounds by Gideon v. Wainwright, 372 U.S. 335, 83 S. Ct. 792, 9 L. Ed. 2d 799 (1963). When the Court recognized the latter right in 1932, it regarded the creation of that right not as the primary purpose of the Sixth Amendment, but as “a logical corollary from the constitutional right to be heard by counsel.” Powell v. Alabama, 287 U.S. 45, 72, 53 S. Ct. 55, 77 L. Ed. 158 (1932). Thus, a defendant who retains his own attorney has a right to the lawyer that he chooses. Gonzalez-Lopez, 548 U.S. at 147-48 (“The right to select counsel of one’s choice . . . has been regarded as the root meaning of the [Sixth Amendment’s] constitutional guarantee.”); State v. Aguirre, 168 Wn.2d 350, 365, 229 P.3d 669 (2010) (citing State v. Roth, 75 Wn. App. 808, 824, 881 P.2d 268 (1994)).
¶32 To be sure, there are some limits on this right. A defendant who retains counsel has no right to representation that he or she cannot afford, representation by someone who declines to represent him or her, or representation by someone who has an actual or serious potential for conflict of interest. Wheat v. United States, 486 U.S. 153, 158, 108 S. Ct. 1692, 100 L. Ed. 2d 140 (1988); Aguirre, 168 Wn.2d at 365 (citing Roth, 75 Wn. App. at 824; State v. Roberts, 142 Wn.2d 471, 516, 14 P.3d 713 (2000)).
*674¶33 But providing appointed counsel does not satisfy the right to retain counsel of choice. See United States v. Unit No. 7, 853 F.2d 1445, 1451 (8th Cir. 1988) (“[W]e reject the government’s argument that even if its action should push Kiser into indigency, the Sixth Amendment would be fully vindicated by offering him appointed counsel.... This is an extraordinarily impoverished view of the non-indigent’s right. In essence it collapses the two distinct rights into one, the lesser.”), rev’d on reh’g, 890 F.2d 82 (1989).
¶34 We must therefore review the denial of a motion for a continuance that effectively denies a defendant the right to retain counsel of choice against this backdrop. Aguirre, 168 Wn.2d at 365 (citing State v. Chase, 59 Wn. App. 501, 506, 799 P.2d 272 (1990)). When ruling on a motion for a continuance, “the trial court must weigh the defendant’s right to choose his counsel against the public’s interest in the prompt and efficient administration of justice.” Id. (citing Roth, 75 Wn. App. at 824-25). Trial courts certainly exercise discretion when making such decisions on continuances sought to obtain new counsel.
¶35 Following Gonzalez-Lopez, however, the fundamental constitutional right to retain counsel of choice does not balance equally with other rules and inconveniences. Otherwise, Gonzalez-Lopez would likely have lost his appeal: the trial court rejected his chosen counsel’s motion for admission pro hac vice to enforce its interpretation of a local rule. Instead, Gonzalez-Lopez won.
¶36 The majority’s new 11-factor rule conflicts with Gonzalez-Lopez. The majority holds that a trial court “can consider all relevant information, including the 11 factors described in the most recent edition of the LaFave Criminal Procedure treatise” when ruling on a motion for a continuance to permit a defendant’s preferred counsel to prepare. Majority at 669 (emphasis added); 3 Wayne R. LaFave etal., Criminal Procedure § 11.4(c) at 718-20 (3d ed. 2007). But LaFave’s factors 6, 8, 10, and 11 overvalue the right to *675appointed counsel at the expense of the right to retained counsel and therefore violate the rule that the right to appointed counsel is a corollary of the Constitution’s principal right to retain counsel of choice. Additionally, LaFave’s “convenience” factors 1, 3, and 4 are incomplete unless we combine them with the rule that slight inconvenience alone cannot outweigh the fundamental constitutional right to retain counsel of choice.
¶37 The trial court in this case committed both errors. First, the trial court improperly focused on the public defender’s qualifications and ability to represent Hampton, which were irrelevant to Hampton’s right to retain his own attorney under the Supreme Court’s holding in Gonzalez-Lopez. In denying retained counsel’s request for a continuance, the trial court stated,
I know [appointed counsel] is a very capable attorney. It wouldn’t be the first time he’s represented someone who may not have always been happy with [appointed counsel]. I think that happens for most of the defense attorneys that they occasionally have a client who would rather have a different attorney appointed. I don’t think that would in any way impair his ability to represent his client zealously and capably, and I don’t think there’s any question that [appointed counsel] is a highly qualified criminal defense attorney.[2]
Verbatim Report of Proceedings (VRP) (Aug. 31, 2012) at 7-8.
¶38 Second, the trial court relied on the fact that a continuance would be inconvenient, even though the court never determined the length of the requested continuance and it granted the public defender a short continuance while denying the same accommodation to retained coun*676sel. Nothing in the record shows the length of the requested, continuance, whether it would be longer than the continuance the trial court gave to appointed counsel, whether witnesses or victims could adjust to a shorter continuance, or whether a continuance would interfere with the court’s calendar. In fact, both parties had agreed to the court’s only prior continuance and fewer than four months passed between Hampton’s arraignment and the hearing on his motions. The only concern that the trial court expressed about its calendar was that “we have a lot of cases that are even older,” VRP (Aug. 31, 2012) at 8, which seems irreconcilable with the notion that continuing Hampton’s case would cause unusual or undue delay.
¶39 To support its argument that a trial court can evaluate the defendant’s dissatisfaction with an attorney and abbreviate its inquiry into the length of the requested continuance when ruling on a motion to continue, the majority cites the Ninth Circuit’s decision in United States v. Brown, 785 F.3d 1337 (9th Cir. 2015). The majority asserts that Brown holds, “[T]rial courts have wide latitude in balancing the rights of defendants to choose their own counsel with the demands of the court’s calendar.” Majority at 668.
¶40 That case, however, actually rejected the majority’s broad holding and instead endorses the rule that the constitutional right to counsel of choice weighs very heavily in the balance. In Brown, the district court denied retained counsel’s motion to withdraw to permit the defendant to obtain a public defender, who would have required a continuance to prepare for trial. 785 F.3d at 1341-43. The Ninth Circuit reversed, criticizing the district court for “focus [ing] on considerations pertinent to the right to constitutionally adequate counsel, rather than to the right to choice of counsel Brown actually enjoyed.” Id. at 1347. The Ninth Circuit then held, in contrast to the majority’s holding here, “Brown’s reasons for wanting to discharge his retained lawyer were not properly the court’s concern at all.” Id. at *6771348. Additionally, the Ninth Circuit in Brown cited three indications that the trial court did not deny the motion to discharge counsel because of the demands of its calendar: (1) the court did not indicate that it denied the motion because of concern for its calendar, (2) the court offered to continue the case for the retained attorney for “ ‘whatever time he need[ed] before we finally go to trial,’ ” and continued the trial for one month after the hearing, and (3) the court never determined how long a continuance would be necessary to allow Brown’s newly appointed attorney to prepare. Id. at 1349 (alteration in original). Finally, nothing in the record showed that it would be unfair to grant the motion. Id. at 1350. The Ninth Circuit concluded that the erroneous denial of the defendant’s right to counsel of choice constituted structural error. Id.
¶41 The same analysis leads to the conclusion that the trial court improperly denied the right to counsel of choice here. In denying the continuance in this case, the trial court also failed to determine the length of the requested continuance, continued the case for a few days for the lawyer already on the case, and made no finding about inability to accommodate any further continuance. The trial court in this case also cited the appointed attorney’s readiness and qualifications and stated, “I’m not really being given much reason other than apparently some other source decided to provide the funds today when it was still a serious case.” VRP (Aug. 31, 2012) at 8. But under Brown—and Gonzalez-Lopez—that’s all that is relevant; the trial court’s satisfaction with existing counsel is not. Other courts following Gonzalez-Lopez have reached the same conclusion in the same context. E.g., People v. Brown, 2014 CO 25, ¶ 2, 322 P.3d 214 (when deciding whether to grant a continuance to allow a defendant to change counsel, trial court must conduct a multifactor balancing test and assess whether the public’s interest in the efficiency and integrity of the judicial system outweighs the defendant’s right to counsel of choice; remand for trial court to make findings about *678factors court should have considered, including how long it would take retained counsel to prepare for trial, length of any requested continuance, and the court’s docket and whether the continuance would cause significant inconvenience for witnesses).
¶42 A trial court abuses its discretion when it bases its ruling on an erroneous view of the law or applies the wrong legal standard. State v. Rafay, 167 Wn.2d 644, 655, 222 P.3d 86 (2009). The trial court applied the wrong legal standard, and therefore abused its discretion, when it considered Hampton’s appointed lawyer’s positive performance and failed to assess or even ascertain the length of the continuance requested, or whether such a continuance would cause undue delay. This improper denial of Hampton’s request for a continuance denied him his right to retain his chosen attorney. This erroneous deprivation of the right to counsel of choice constitutes structural error requiring automatic reversal. Gonzalez-Lopez, 548 U.S. at 149-50 (citing Sullivan v. Louisiana, 508 U.S. 275, 282, 113 S. Ct. 2078, 124 L. Ed. 2d 182 (1993)).
CONCLUSION
¶43 Gonzalez-Lopez makes clear that the right to retain counsel of choice is fundamental, constitutional, and weighty. It also prohibits trial courts from evaluating the defendant’s satisfaction with his appointed attorney when ruling on a continuance to retain counsel of choice. The trial court and the majority here, however, do exactly that. The majority compounds the error by adopting a test that (1) instructs trial courts to continue considering appointed counsel’s positive performance when deciding whether to grant a continuance to retain counsel of choice and (2) fails to clarify that slight inconvenience cannot outweigh the right to retain counsel of choice. I therefore respectfully dissent.

 Although I think that this constitutes error, I certainly understand that the trial court followed prior Washington precedent in its approach. In both Roth, 75 Wn. App. at 825, and State v. Price, 126 Wn. App. 617, 632, 109 P.3d 27 (2005), the Court of Appeals held that a trial court may inquire about the legitimacy of the defendant’s satisfaction with appointed counsel and whether the denial of the defendant’s motion will result in material or substantial prejudice.